                 1       Vik Nagpal, State Bar No. 214455
                         vnagpal@bremerwhyte.com
                 2       Jeremy S. Johnson, State Bar No. 214989
                         jjohnson@bremerwhyte.com
                 3       Tyler B. McQuillan, State Bar No. 316207
                         tmcquillan@bremerwhyte.com
                 4       BREMER WHYTE BROWN & O’MEARA LLP                     JS-6
                         501 West Broadway, Suite 1750
                 5       San Diego, California 92101
                         Telephone: (619) 236-0048
                 6       Facsimile: (619) 236-0047     NOTE: CHANGES MADE BY THE COURT
                 7       Attorneys for Defendants,
                         ENTERTAINMENT ONE REALITY
                 8       PRODUCTIONS, INC. and PURVEYORS OF POP
                         PRODUCTIONS, INC.
                 9
               10                                      UNITED STATES DISTRICT COURT
               11                                   CENTRAL DISTRICT OF CALIFORNIA
               12
               13 SCOTT FERRELL, an individual,           )            Case No. 2:18-cv-1287-JFW (PLAx)
                                                          )
               14                    Plaintiffs,          )            Judge: Hon. John F. Walter
                                                          )            Ctrm: 7A
               15            vs.                          )
                                                          )            ORDER ON STIPULATION AND
               16       ENTERTAINMENT ONE REALITY         )            PROPOSED ORDER FOR
                        PRODUCTIONS, INC., a California   )            DISMISSAL OF PLAINTIFF
               17       Corporation; and PURVEYORS OF POP )            SCOTT FERRELL’S COMPLAINT
                        PRODUCTIONS, INC., a California   )            WITH PREJUDICE
               18       Corporation,                      )
                                                          )            Complaint Filed: February 16, 2018
               19                    Defendants.          )            Trial Date:      January 8, 2019
                                                          )
               20
               21                                                 ORDER
               22                The Court, having reviewed the Stipulation for Dismissal of Plaintiff Scott
               23 Ferrell’s Complaint with Prejudice, and finding it proper, hereby orders that:
               24                1.        Plaintiff     SCOTT   FERRELL    (“Plaintiff”)   and    Defendants
               25        ENTERTAINMENT ONE REALITY PRODUCTIONS, INC. and PURVEYORS
               26        OF POP PRODUCTIONS, INC (collectively, “Defendants”) shall comply with the
               27        terms of their Settlement Agreement and Release (the “Agreement”) entered into on
               28        September 21, 2018; and
BREMER WHYTE BROWN &
      O’MEARA LLP
  501 WEST BROADWAY
        SUITE 1700
  SAN DIEGO, CA 92101           ORDER ON STIPULATION AND PROPOSED ORDER TFOR DISMISSAL OF PLAINTIFF SCOTT
      (619) 236-0048                               FERRELL’S COMPLAINT WITH PREJUDICE
                        1133.249 4826-1508-5663.1
                 1                2.       Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiff’s
                 2       Complaint is dismissed with prejudice, including all claims stated herein by Plaintiff
                 3       against Defendants. Plaintiff and Defendants shall bear their own attorneys’ fees and
                 4       costs.
                 5
                 6                IT IS SO ORDERED.
                 7
                 8 Dated: October 3, 2018
                                                                    Hon. John F. Walter
                 9                                                  United States District Court
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
BREMER WHYTE BROWN &
      O’MEARA LLP
  501 WEST BROADWAY                                                  2
        SUITE 1700
  SAN DIEGO, CA 92101           ORDER ON STIPULATION AND PROPOSED ORDER TFOR DISMISSAL OF PLAINTIFF SCOTT
      (619) 236-0048                               FERRELL’S COMPLAINT WITH PREJUDICE
                        1133.249 4826-1508-5663.1
